Citation Nr: 1311132	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  10-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a lung disorder, to include chronic obstructive pulmonary disease, emphysema, chronic bronchitis, mesothelioma, pneumonia, pneumoconiosis and hoarseness, claimed as secondary to herbicide and asbestos exposure.  

2. Entitlement to service connection for asthma.  

3. Entitlement to service connection for arthritis in both knees.  

4. Entitlement to service connection for arthritis in both shoulders.  

5. Entitlement to service connection for tendonitis in both knees.  

6. Entitlement to service connection for tendonitis in both shoulders.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to February 1979.  

This case is before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a January 2009 rating decision issued in February 2009 by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Waco, Texas.  

In April 2012, the Veteran testified at a Board hearing.  A transcript of the hearing is in the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  



REMAND

In April 2012 the Veteran appeared at a Board hearing before an Acting Veterans Law Judge who has since left the Board.  In February 2013, the Veteran requested another Travel Board hearing.  As such, the claims must be remanded for the Veteran to be scheduled for a new hearing.  

Also, in evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to Virtual VA in April 2009, September 2012 and October 2012.  Moreover, in July 2012, the Veteran submitted additional private treatment records for the Board's consideration without a waiver of RO consideration and the RO did not issue a supplemental statement of the case (hereinafter "SSOC").  The United States Court of Appeals for the Federal Circuit (hereinafter "Federal Circuit") has emphasized the Board's status as "primarily an appellate tribunal," and has held that the Board is prohibited from considering additional evidence without having to remand the case to the RO for initial consideration, unless having an appropriate waiver from the Veteran.  Disabled Am. Veterans (hereinafter "DAV") v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
As such, the claims must also be remanded for RO consideration of such evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC must schedule the Veteran for another Travel Board hearing at the RO before a Veterans Law Judge.  After completing all indicated development, the RO/AMC must readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  


